658 S.E.2d 273 (2008)
STATE of North Carolina
v.
Jerry Lee CALLAHAN, Jr.
No. 219P00-2.
Supreme Court of North Carolina.
January 24, 2008.
Jerry Lee Callahan, Jr., Pro Se, for Callahan.
Robert Montgomery, Special Deputy Attorney General, L. Johnson Britt, III, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 26th day of November 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Robeson County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 24th day of January 2008."